DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1 and 3-13 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 14-18, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, claims 14-18 hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 07/21/21 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Amendment 
3.	Applicants’ amendment filed on 01/06/22 has been fully considered and entered. 

Reasons for Allowance
4.	Claims 1 and 3-21 are allowed.
5.	The following is an examiner's statement of reasons for allowance:
The prior art of record fails to disclose or reasonably suggest all the limitations of claim 1. Specifically, the prior art fails to disclose a fiber optic connector for connecting one or more optical fibers to a fiber optic component, comprising a ferrule holder configured to be coupled to the ferrule, the ferrule and ferrule holder forming a ferrule support assembly when coupled together; and a shroud configured to be positioned about the ferrule support assembly and connectable to the fiber optic component, wherein the ferrule support assembly and the shroud are configured so that the ferrule support assembly is movable relative to the shroud to positions outside the shroud when disconnected from the fiber optic component, wherein the ferrule support assembly is confined within the shroud when the shroud is connected to the fiber optic component, and wherein the ferrule holder includes a first shoulder and the shroud includes a second shoulder, and wherein the first and second shoulders are configured to abut each other when the shroud is connected to the fiber optic component, in combination with other recited limitations in the claim.  
Claims 3-10 and 19-20 depend from claim 1. 
The prior art of record fails to disclose or reasonably suggest all the limitations of claim 11. Specifically, the prior art fails to disclose a fiber optic hardware assembly, comprising a one 
Claims 12-13 and 21 depend from claim 11. 
The prior art of record fails to disclose or reasonably suggest all the limitations of claim 14. Specifically, the prior art fails to disclose a method of forming a fiber optic assembly, comprising the steps of coupling the ferrule to a ferrule holder, the ferrule and the ferrule holder forming a ferrule support assembly when coupled together; positioning a shroud over the optical fiber at a location spaced from the ferrule support assembly;5Application No.: 17/007,219 Office Action dated: October 6, 2021sliding the shroud toward ferrule support assembly and receiving the ferrule support assembly within the shroud 
Claims 15-18 depend from claim 14. 
The prior art is simply silent to such method and structural limitations. Further, there is nothing on the record that would suggest such differences would be obvious over the prior art. Lastly, one having ordinary skill in the art does not possess any general knowledge that would motivate a modification to or combination of any of the known prior art to arrive at the claimed invention.
Claims 1 and 3-21 are therefore allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled ''Comments on Statement of Reasons for Allowance.''



Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Doan whose telephone number is (571) 272-2346. The examiner can normally be reached on Monday to Friday from 7:00am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER DOAN/Primary Examiner, Art Unit 2883